internal_revenue_service number release date index number ------------------------------------- ---------------------------- ------------------------- - ---------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-104449-04 date december -------------------------------------------------------------------- ---------------------------- --------------------- ----------------------------------------- ---------------------------------------------------------- -------------------------------------------------------------------- --------------------------- ------------------- ------------------- -------------------- -- ----------------- -------------------- ------------- -------------------------------------------------------------------- legend decedent spouse estate_trust marital trust -------------------------------------------------------------------------------------------------------------------------- family_trust -------------------------------------------------------------------------------------------------------------- attorney date date date date dollar_figurex dollar_figurey gst exempt marital trust ------------------------------------------------------------------------------------------------------------ gst nonexempt marital trust ------------------------------------------------------------------------------------------------------------------ dear ----------------- this is in response to your letter of date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever the marital trust into the gst exempt marital trust and the gst nonexempt marital trust under sec_26_2654-1 of the generation-skipping_transfer_tax gst regulations and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the gst exempt marital share spouse spouse executed the trust agreement which was revocable by decedent until the facts and representations are as follows on date decedent and her -------------------------------------------------------- plr-104449-04 under article dollar_figure of the trust decedent’s property is to be divided into two her death the trust agreement was amended on date decedent died on date she was survived by spouse pursuant to decedent’s will her residuary_estate passed to the trust spouse is the trustee spouse is also the executor of decedent’s estate the estate shares the marital trust and the family_trust under article the marital trust is determined by a fraction the numerator of which is the smallest amount which if allowed as a federal estate_tax_marital_deduction would result in the least federal estate_tax payable by the estate taking into account the applicable credit_amount and all credits and exclusions except that the federal state_death_tax_credit is to be considered only to the extent it does create or increase a state death_tax the denominator is based on the value of decedent’s property in the trust without reduction by any payments required for estate_taxes and other expenses the balance of the property is distributable to the family_trust under article a and b the income of the marital trust is to be distributed to spouse at least quarter annually the trustee may distribute principal for spouse’s health maintenance and support with the unanimous written consent of decedent’s and spouse’s children the trustee may distribute principal of the marital trust for spouse’s general welfare distributed to such one or more of decedent’s and spouse’s issue the issue and organizations to which transfers are deductible under sec_170 and sec_2055 as spouse appoints any part of the marital trust not so appointed is to be distributed to charitable organizations and the family_trust article the trustee is to pay the family_trust income to spouse principal is to be paid for spouse’s health education maintenance and support on his death the family_trust property is to be distributed to such of the issue as he appoints any part of the family_trust not so appointed is to be divided into equal shares for the benefit of decedent’s and spouse’s children and the children’s issue per stirpes income and principal of a share allocated to a child is to be paid to that child or if the child is not living to the child’s issue under article the executor may elect to treat all or part of the marital trust as qualified_terminable_interest_property qtip in addition the executor may elect to treat decedent as the transferor for gst tax purposes as to all or part of the marital trust for which a qtip_election is made under sec_2056 if decedent is treated as gst transferor as to only a part of the marital trust the trustee is to divide the marital trust into two separate parts each to be administered as provided for the marital trust the provisions governing the family_trust are set forth in article under under article d on spouse’s death the marital trust property will be plr-104449-04 the executor requests an extension of time under sec_301_9100-1 and sec_3 of the the federal estate_tax_return form_706 for the estate was filed on date on the executor may elect to treat decedent as gst transferor as to all of one such part and as to none of the other schedule m marital_deduction of the return the executor elected to treat all dollar_figurex of the marital trust as qualified_terminable_interest_property under sec_2056 and a marital_deduction in the amount of dollar_figurex was claimed with respect to the marital trust on schedule r of the estate_tax_return a gst_exemption of dollar_figurey was allocated to the family_trust however the trustee did not make the reverse_qtip_election under sec_2652 with respect to the marital trust or a portion of the marital trust it is represented that the federal estate_tax_return was prepared by attorney he initially advised the executor of the availability and advisability of making a reverse_qtip_election however when the federal estate_tax_return was prepared through an oversight by attorney the election was not made as a result the marital trust was not severed it is represented that the trustee acted reasonably and in good_faith by relying on a qualified_tax professional and the tax professional failed to make the election procedure and administration regulations to sever the marital trust into two separate trusts a gst exempt marital trust and a gst nonexempt marital trust in accordance with sec_26_2654-1 and to make a reverse_qtip_election under sec_2652 with respect to the gst exempt trust decedent who is a citizen or resident_of_the_united_states by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes from the decedent to the surviving_spouse sec_2056 provides in pertinent part that where on the occurrence of an event an interest passing to the surviving_spouse will terminate no deduction shall be allowed if an interest in the property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the spouse and if by reason of such passing such person may possess or enjoy any part of the property after termination of the interest passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of such property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the value of the taxable_estate shall be determined sec_2001 imposes a tax on the transfer of the taxable_estate of every plr-104449-04 sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of the gst tax is determined by sec_2056 provides that an election under sec_2056 with sec_2056 provides that the term qualified terminable_interest sec_2611 provides that the term generation-skipping_transfer means property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent multiplying the taxable_amount by the applicable_rate a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation once made shall be irrevocable exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the decedent's executor on or before that date sec_2632 provides that any portion of an individual's gst_exemption sec_2631 provides that for purposes of determining the inclusion_ratio sec_2632 provides that any allocation by an individual of gst plr-104449-04 sec_2652 provides that for purposes of chapter the term sec_2641 provides that the term applicable_rate means with respect to under sec_2642 the inclusion_ratio with respect to any property transferred in unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip transferor means-- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of-- a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made return on which the qtip_election is made the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to direction in the governing instrument providing that the trust is to be divided upon the death of the transferor under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory sec_26_2652-2 provides that an election under sec_2652 is made on the sec_26_2654-1 provides that the severance of a_trust that is included in plr-104449-04 as a result of the qtip_election made on the form_706 the property of the sec_301_9100-3 provides in part except as provided in sec_301 election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides in part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief marital trust is includible in spouse’s gross_estate under sec_2044 spouse accordingly is considered the transferor of the property for gst tax purposes therefore decedent's remaining gst_exemption may not be allocated to the marital trust assets however if the marital trust is severed into two portions on a fractional share basis and a reverse_qtip_election under sec_2652 is made for one of the severed portions referred to as the gst exempt marital trust decedent will be treated as the transferor of the gst exempt marital trust assets and the automatic allocation rules of sec_2632 will apply decedent’s remaining gst tax exemption to the gst exempt marital trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted to sever the marital trust into a gst exempt marital trust and a gst nonexempt marital trust and to file a supplemental form_706 making the reverse_qtip_election with respect to the gst exempt marital trust thereupon the automatic allocation rules of sec_2632 will apply decedent's remaining gst tax exemption to the gst exempt marital trust the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied plr-104449-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy of letter copy for purposes
